DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ENDO et al. (US 20180047482 hereinafter Endo).



In regards to claim 2, Endo discloses;” The wire harness according to claim 1, wherein the binding portion comprises at least one binding member provided on an intermediate portion of the harness main body along an axial direction of the harness main body and surrounding the plurality of electric wires entirely in a circumferential direction of the harness main body (Fig. 4 shows multiple bonded areas).”

In regards to claim 3, Endo discloses;” The wire harness according to claim 1, wherein the binding portion has a shape conforming to an axis of the harness main body, the shape having at least one of a bent shape and a straight shape (Fig. 19 (shown), Paragraph 0125).”

In regards to claim 4, Endo discloses;” A wire harness manufacturing method for manufacturing a wire harness (Abstract) comprising a harness main body (Fig. 1 (10)) comprising a binding portion (Fig. 1 (20)) configured to bind a plurality of electric wires (Fig. 1 (14)), the wire harness manufacturing method comprising: performing a resin provision to provide a photocurable resin on a portion of the plurality of electric wires where the biding portion of the harness main body are to be formed; and performing a resin curing to cure the photocurable resin provided 

In regards to claim 5, Endo discloses;” The wire harness manufacturing method according to claim 4, wherein in the resin provision, the photocurable resin is provided on at least one
position of an intermediate portion of the harness main body along an axial direction of the harness main body and surrounding the plurality of electric wires entirely in a circumferential direction of the harness main body (Fig. 4 (shows multiple locations of the resin portion (20)).”

In regards to claim 7, Endo discloses;” The wire harness manufacturing method according to claim 4, wherein the resin provision comprises: accommodating the plurality of electric wires in an electric wire accommodation groove of a groove-shaped device; and filling the electric wire accommodation groove with the photocurable resin in a state where the plurality of electric wires are accommodated in the electric wire accommodation groove (Fig. 3 shows that the resin provision (provider) is semicircular and therefore considered a groove).”

In regards to claim 8, Endo discloses;” A wire harness manufacturing device (Fig. 3 (30)) for forming a wire harness comprising a harness main body (Fig. 1 (10)) comprising a binding portion (Fig. 1 (20)) configured to bind a plurality of electric wires (Fig. 1 (14)), the wire harness manufacturing device comprising: a groove-shaped device (Fig. 3 (50)) comprising an electric wire accommodation groove configured to accommodate the plurality of electric wires; a provision device (Fig. 3 (41, 42) paragraph 0061) configured to provide a photocurable resin on a portion of the plurality of electric wires where the biding portion of the harness main body are to be formed (Paragraph 0064); and a light source configured to cure the photocurable resin provided on the plurality of electric wires (Fig. 17, paragraph 0120).”

Allowable Subject Matter
Claims 6, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847